UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 22, QUICKSILVER GAS SERVICES LP (Exact name of registrant as specified in its charter) Delaware 001-33631 56-2639586 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Rosedale Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 665-8620 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Quicksilver Gas Services LP (the “Partnership”) entered into a second amendment to its credit agreement (the “Second Amendment”), dated as of October 22, 2009, among the Partnership, as borrower, and Bank of America, N.A., JPMorgan Chase Bank, N.A., Compass Bank, BNP Paribas, Wells Fargo Bank, N.A., Comerica Bank, Capital One, National Association, The Royal Bank of Scotland plc, Barclays Bank PLC, Citibank, N.A. and Credit Suisse, Cayman Islands Branch, as lenders and/or agents as indicated on the signature pages of the Second Amendment.The Second Amendment amends the Partnership’s five-year senior secured revolving credit agreement to, among other things, increase the lenders’ loan commitments to $320 million and revise the pricing grid.The credit agreement contains events of default that permit, among other things, the acceleration of the loans, the termination of the credit agreement, and foreclosure on collateral. The foregoing summary is not intended to be complete and is qualified in its entirety by the full text of the Second Amendment, which is attached as Exhibit 10.1 and is incorporated herein by reference.On October 22, 2009, the Partnership issued a press release announcing that it entered into the Second Amendment.A copy of the press release is attached as Exhibit99.1 and the discussion of the Second Amendment therein is incorporated herein by reference. Certain of the parties to the Second Amendment and their respective affiliates have, from time to time, performed, and may in the future perform, various financial, advisory, commercial banking and investment banking services for the Partnership and the Partnership’s affiliates in the ordinary course of business for fees and expenses. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The description of the Second Amendment described above under Item 1.01 is incorporated herein by reference.A copy of the Second Amendment is filed as Exhibit10.1 to this Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 10.1 Second Amendment to Credit Agreement, dated as of October 22, 2009, among Quicksilver Gas Services LP and the lenders and agents identified therein. 99.1 Press release dated October 22, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICKSILVER GAS SERVICES LP By: Quicksilver Gas Services GP LLC, its General Partner By: /s/ Philip Cook Philip Cook SeniorVice President- Chief Financial Officer Date: October 22, 2009 INDEX TO
